Case 4:19-cV-1O432-TSH Document 4 Filed 03/08/19 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR 'I`HE DISTRICT OF MASSACHUSETTS

 

AFRICAN COMMUNITIES
TOGETHER, a membership
organization; UNDOCUBLACK
NETWORK, a membership
organization; DAVID KROMA;
MOMOLU BONGAY; OTHELLO
A.S.C. DENNIS; YATTA KIAZOLU;
CHRISTINA WILSON; JERRYDEAN
SIMPSON; C.B., AL. K., D.D., D.K.,
AI. K., AD. K. by and through their
father and next friend DAVID KROMA;
O.D., and A.D., by and through their
father and next friend OTHELLO
A.S.C. DENNIS; O.S. by and through
his mother and next friend
JERRYDEAN SIMPSON,

Plaintiffs,

Civil Action No.
v.

DONALD J. TRUMP, President

of the United States in

his official capacity;

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY;

KIRSTJEN NIELSEN,

Secretary

of the Department of

Homeland Security in her

official capacity,

Defendants.

\./\./\./VgVV\_/\_/V\_/\_/\_J\_lv"/\_/\./VV\_/\_/\_/V\_/VV\_/\_/\_/\_/\_/V`_/\_/

 

MTMMAWAREWMCE

Pursuant to Massachusetts Local Rule 83.5.3(b), the undersigned and member of the bar

of this Court, hereby requests that Maryum Jordan, Associate Counsel for the Special Litigation

 

Case 4:19-cV-1O432-TSH Document 4 Filed 03/08/19 Page 2 of 5

and Advocacy Project of the Lawyers’ Committee for Civil Rights Under Law, be permitted to

appear as counsel for the Plaintiffs and practice in this Court pro hac vice, stating in Support

thereof as follows:

l. Ms. Jordan is a skilled litigator who will be of great assistance to Plaintiffs in the

litigation of their case.

2. Ms. Jordan is a member in good standing of the bars of the State of New York,
United States District Court for the District of Colorado.

3. Attached as Exhibit A is a Certiflcation signed by Ms. Jordan respectively
setting forth the information required under Local Rule 83.5.3.

4. Plaintiffs contacted counsel for the Defendants and they have assented to the

relief requested in this motion.

Respectfully submitted,

Dated: March 8, 2019 3 § ‘C.-

 

‘\
oren N. Nimm' (BBo #691821)’
LAWYERS FOR CIVIL RIGHTS
61 Batterymarch Street 5"‘ Floor
Boston, MA 021 10
Tel: (617) 988-0606
onimni@lawyersforcivilrights.org

 

Case 4:19-cV-1O432-TSH Document 4 Filed 03/08/19 Page 3 of 5

QEBIIEIQAILQES.ER¥IQE

I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filir‘ig (NEF)

on March 8, 2019. § ,
Q

 

oren Nimni WQ;

 

Case 4:19-cV-1O432-TSH Document 4 Filed 03/08/19 Page 4 of 5

EXHIBIT A

 

Case 4:19-cV-1O432-TSH Document 4 Filed 03/08/19 Page 5 of 5

QECLARATION OF MARYUM JORDAN IN §UPPORT OF MOTlON FOR

ADMISSION PRO HAC VICE

 

l, Maryum Jordan, make the following declaration in support of the motion for admission

pro hac vice filed on my behalf:

l. l am the Associate Counsel for the Special Litigation and Advocacy Project of the
Lawyers' Committee for Civii Rights Under Law located at 1500 K Street NW, Suite 900,
Washington, DC 20009.

2. [ am a member in good standing of the bars of the State of New York and the
United States District Court for the District of Colorado.

3. I am a member of the bar in good standing in every jurisdiction where I have been
admitted to practice There are no disciplinary proceeding pending against me as a member of
the bar in any jurisdiction.

4. I have never been denied admission pro hac vice in this jurisdiction, nor have I
ever had admission pro hac vice revoked in this jurisdiction or been subject to disciplinary
proceedings in this jurisdiction

5. lam familiar with the Local Rules of the United States District Court for the
District of Massachusetts and agree to comply with them.

I declare under penalty of peljury that the foregoing is true and correct.

Dated; March 6, 2019
WM/ (%H,/

Maryurn Jordan (NYS Bar # 5373337)

Lawyers Committee for Civil Rights Under Law
1500 K Street NW, Suite 900

Washington, DC 20009
mjordan@lawyerscommittee.org

 

